Sub-Item 77O (1) DREYFUS VARIABLE INVESTMENT FUND QUALITY BOND PORTFOLIO On December 4, 2014, Quality Bond Portfolio, a series of Dreyfus Variable Investment Fund (the "Fund"), purchased 65 3.734% Notes due December 15, 2024 issued by Becton, Dickinson and Company (CUSIP No. 075887BF5) (the "Notes") at a purchase price of $100.00 per Note, including underwriter compensation of 0.650%. The Notes were purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Banca IMI S.p.A. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Goldman, Sachs & Co. ING Financial Markets LLC J.P. Morgan Securities LLC Mizuho Securities USA Inc. Morgan Stanley & Co. LLC Mitsubishi UFJ Securities (USA), Inc. Standard Chartered Bank The Williams Capital Group, L.P. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10 f-3 Procedures at a Board meeting held on March 11-12, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O (2) DREYFUS VARIABLE INVESTMENT FUND QUALITY BOND PORTFOLIO On December 4, 2014, Quality Bond Portfolio, a series of Dreyfus Variable Investment Fund (the "Fund"), purchased 45 4.685% Notes due December 15, 2044 issued by Becton, Dickinson and Company (CUSIP No. 075887BG3) (the "Notes") at a purchase price of $100.00 per Note, including underwriter compensation of 0.875%. The Notes were purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Banca IMI S.p.A. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Goldman, Sachs & Co. ING Financial Markets LLC J.P. Morgan Securities LLC Mizuho Securities USA Inc. Morgan Stanley & Co. LLC Mitsubishi UFJ Securities (USA), Inc. Standard Chartered Bank The Williams Capital Group, L.P. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10 f-3 Procedures at a Board meeting held on March 11-12, 2015. These materials include additional information about the terms of the transaction.
